DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 - withdrawn
The rejection of Claims 1, 4 and 10 under 35 U.S.C. 103 as being unpatentable over Sclapari et al. (US 2014/0194289 A1, of record) in view of Toshio et al. (JP 62042907 A) is withdrawn.
The rejection of Claims 1, 4-16 and 19-21 under 35 U.S.C. 103 as being unpatentable over Sclapari et al. (US 2014/0194289 A1, of record) and Toshio et al. (JP 62042907 A) as applied to claims 1, 4 and 10 above and further in view of Nolte et al. (WO 2013/189773 A1, of record) and Hazen (EP 0660999 A1, incorporated by reference into Nolte et al.) is withdrawn.
	Claim 1 has been amended to recite specific choline salts, not choline chloride salt, in a concentration range of between 0.4 wt. % and 1 wt % based on the total weight of the composition. Sclapari et al. teach at paragraph 273 Formulation 10:

    PNG
    media_image1.png
    132
    386
    media_image1.png
    Greyscale
where the choline chloride salt concentration is at about 11% based on the total weight of the composition which is far above the 0.4 wt. % and 1 wt % choline salts required in claim 1. In addition the instant claims presently pending do not list choline chloride. Toshio does not teach anywhere therein dicamba and only allows for 0.1 wt% choline while instant claims require at least 0.4 choline salt. The explanation directly above is the reason for withdrawing all previous rejections.  

Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6,8,9,11,12,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al.(USAN 2016/0000070; 01/07/2016)  and Smith et al.(USAN 20120103041; 05/03/2012). McKnight et al. at abstract teach an adjuvant composition comprising an incompletely hydrated water soluble polymer such as hydroxypropyl guar and a hydration inhibitor component such as choline bitarate. McKnight.et al. at paragraph 6 teach that glyphosate and dicamba can be added to the adjuvant composition. McKnight.et al. at paragraph 6 teach that the adjuvant composition is substantially free of ammonium containing compounds. NcKnight.et al. at paragraph 26 teach that hydrated water soluble polymer is dispersed in the adjuvant composition. McKnight.et al. do not teach the adjuvant composition comprising a fertilizer and polysaccharide in an adjuvant composition. However, Smith et al. at abstract teach an adjuvant composition comprising fertilizer and polysaccharide. It would have been obvious to modify the adjuvant of McKnight with the fertilizer and polysaccharide taught by Smith since both McKnight and  Smith  teach agrochemical adjuvant composition. It is obvious to combine prior art having the same utility. The McKnight – Smith adjuvant composition comprises hydroxypropyl guar, choline bitarate, dicamba, fertilizer and polysaccharide. With respect to the amounts an Artisan in the field would have been motivated to determine optimum of ingredients in order to develop the most stable and effective composition.

Double Patenting-modified 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5,8-9,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5,8,10,13-15 of U.S. Patent No. 9,609,862 B2 (hereinafter ‘862) The recited claims of ‘862 disclose a composition that contains a drift reduction agent, such as a cationic hydroxypropyl guar in an amount of 1-20 wt%, a non-pesticide choline salt, such as choline chloride or choline bitartrate, as well as a pesticidal active, polysaccharide and a surfactant/dispersant.  The claims of ‘862 teach that the composition may be ammonium free, but fail to disclose the pesticide is a mixture of dicamba and glyphosate in the required amount, the surfactant/dispersant is a salt of a polycarboxylate or that the surfactant or choline salt are present in the required amount. USPN suggests the combination of a drift reduction agent, such as a cationic hydroxypropyl guar in an amount of 1-20 wt%, a non-pesticide choline salt, such as choline chloride or choline bitartrate, as well as a pesticidal active, polysaccharide and a surfactant/dispersant rendering the instant invention obvious.   

Claims 5,8-9,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5,8,10,14,16 of U.S. Patent No. 10440948 (hereinafter ‘948) The recited claims of ‘948 disclose a composition that contains a drift reduction agent, such as a cationic hydroxypropyl guar in an amount of 1-20 wt%, a non-pesticide choline salt, such as choline chloride or choline bitartrate, as well as a pesticidal active, polysaccharide and a surfactant/dispersant.  The claims of ‘862 teach that the composition may be ammonium free, but fail to disclose the pesticide is a mixture of dicamba and glyphosate in the required amount, the surfactant/dispersant is a salt of a polycarboxylate or that the surfactant or choline salt are present in the required amount. 
The USPN suggest a composition that contains a drift reduction agent, such as a cationic hydroxypropyl guar in an amount of 1-20 wt%, a non-pesticide choline salt, such as choline chloride or choline bitartrate, as well as a pesticidal active, polysaccharide and a surfactant/dispersant rendering the instant invention obvious.  

Response to Applicant’s Position
The Examiner acknowledges willingness to file Terminal Disclaimer when all rejections are overcome. 

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616